Per Curiam:

The appeal herein is dismissed *545for the want of a properly presented federal question. Lynch v. New York, 293 U. S. 52.
Mr. Hartwell Cabell, with whom Mr. Asa B. Kellogg was on the brief, for appellants.
Messrs. Louis H. Pink, Walter B. Herendeen, and Benjamin Potoker were on the brief for appellee.
Mr. John J. Bennett, Jr., Attorney General of New York, Mr. Henry Epstein, Solicitor General, and Mr. Joseph A. McLaughlin, Assistant Attorney General, were on the brief for the Industrial Commissioner of New York, intervener, in support of the position of appellee.